Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	The Examiner acknowledges the applicant’s amendment filed July 16, 2010.  At this point claims 1, 4, 6-10, 16-25 are pending in the instant application and ready for examination by the Examiner.


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(s) 1, 4, 7, 10 and 16-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yariv in view of Liu. (U. S. Patent Publication 20110314017, referred to as Yariv; ‘HYDRA: Large-scale Social Identity Linkage via Heterogeneous Behavior Modeling’, referred to as Liu)

Claim 1
Yariv discloses a computer-implemented method comprising: obtaining relationship data associated with a pair of users, including a first subset of the relationship data associated with a first user of the pair of users and a second subset of the relationship data associated with a second user of the pair of users (Yariv, fig 5; items 502, 504); passing the relationship data (Yariv, fig 1, items 106, 104-1-b, 102-1-a) to a first framework that includes a first trained machine-learning model (Yariv, 0049; In various embodiments, the social networking system 100 may comprise the social classifier component 140. The social classifier component 140 may be generally arranged to classify various social connections between the members 102-1-a based on one or more social identifiers 120.) to classify a relationship between the first user and the second user of the pair of users as either a general family member relationship or a non-family member relationship (Yariv, fig 5; item 506); based on one or more features identified by comparison of the first subset of the relationship data and the second subset of the relationship data (Yariv, 0025; A data subset may be generated using any type of filtering criteria, such as all members within a geographic location for a base member, for example. In some cases, the members 102-1-a may have formal social connections already defined between certain members. For instance, a member 102-1 as a social connection type of "Friend." In other cases, the members 102-1-a may not have any social connections defined between members. EC: Two features can be ‘location’ and ‘friend’ connection.); receiving a first output from the first framework that includes at least a first probability indicating whether the relationship between the pair of users is the general family-member relationship or the non-family-member relationship responsive to, at least a value of the first probability satisfying a first threshold condition (Yariv, 0044; The social analysis component 110 may evaluate the relationship score of 70% for the relationship indicator 108-1, such as by comparing the relationship score of 70% to a defined threshold value in a lookup table (LUT), and output a social identifier 120 with a code or value representing a social connection type of "Friend" when the relationship score is equal to or greater than the defined threshold value in the LUT), …. varying electronic content exposed to at least one user of the pair of users by a computer system responsive to the classified relationship. (Yariv, 0053; The social recommendation component 210 may receive the social identifier 120 with the value "001," and present a recommendation to create a social connection based on the potential social connection and the social identifier 120. The recommendation may be presented via a user interface view with information sufficient for the member 102-1 to make a decision regarding whether to add the member 102-2 as a social connection type "Friend.")
Yariv does not discloses expressly passing the relationship data to a second framework that includes a second trained machine learning model; receiving a second output from the second framework based on the relationship data, indicating whether the relationship between the pair of users is the self-relationship or the non-self, family-
Liu discloses passing the relationship data to a second framework that includes a second trained machine learning model; receiving a second output from the second framework based on the relationship data, indicating whether the relationship between the pair of users is the self-relationship or the non-self, family-member relationship (Liu, figure 4; The workflow of face recognition for identity linkage. A face detector is employed to extract the face from a pair of profile images. Then a pre-trained face classifier outputs a confidence score in [0, 1] indicating how likely the two faces belong to one person. EC: Different frameworks is disclosed as the first being a filter and a second having the function of an analyzer. With Liu, a face detector would also map to the results from first layer (framework) and the classifier output would map to the output of the second layer (framework).); based at least in part on the second output, classifying the relationship between the pair of users as the self-relationship or the non-self, family-member relationship. (Liu, p52-53, 2.1; ‘Based on (I), we model the behavior similarity among online users with multi-dimensional similarity vectors with the following information: a) the relative importance of the user attributes, which measures how likely two user accounts belong to the same person when any one of their attributes is identical. ’ and ‘Multi-objective Model Learning. We put forward a multi-objective optimization (MOO) framework [19] to solve the overall social identity linkage problem, which jointly optimizes the supervised learning on labeled user linkage pairs and the cross-platform structure consistency maximization. To deal with missing information, we 

Claim 4
Yariv does not discloses expressly wherein the second output includes a second probability indicating whether the relationship is the self-relationship the non-self-family-member relationship.  
Liu discloses wherein the second output includes a second probability indicating whether the relationship is the self-relationship the non-self-family-member relationship.  (Liu, fig 4; Then a pre-trained face classifier outputs a confidence score in [0, 1] 

Claim 7
Yariv does not discloses expressly wherein at least one of the first framework and/or the second framework are trained binary classifiers.
Liu discloses wherein at least one of the first framework and/or the second framework are trained binary classifiers. (Liu, p59, ‘We construct the models on the training data and conduct parameter tuning on the validation set.’ And ‘;SVM-B: binary prediction on user pairs using support vector machines on the proposed similarity calculation schemes.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Yariv and Liu before him before the effective filing date of the claimed invention, to modify Yariv to incorporate having a second framework; the 

Claim 10
Yariv does not discloses expressly obtaining the relationship data from an edge of a knowledge graph, wherein the edge connects at least two user nodes associated with the pair of users.
Liu discloses obtaining the relationship data from an edge of a knowledge graph, wherein the edge connects at least two user nodes associated with the pair of users. (Liu, p57; A main strongly connected cluster formed by correctly linked users (the dashed red arrows in Figure 7) would generate agreement links (edges with positive weights) among one another.) It would have been obvious to one having ordinary skill in the art, having the teachings of Yariv and Liu before him before the effective filing date of the claimed invention, to modify Yariv to incorporate having a second framework; the second framework having the ability to determine a self-relationship; noting the classification of self-relationship or non-self relationship and associated probability; training using labeled data, the frameworks in a binary fashion; using the concepts of 

Claim 16
Yariv discloses a system comprising: a processor; and a computer readable device comprising instructions that, when executed by the processor, cause the processor to (Yariv, 0096; Various embodiments may be implemented using hardware elements, software elements, or a combination of both. Examples of hardware elements may include devices, components, processors, microprocessors, circuits, circuit elements (e.g., transistors, resistors, capacitors, inductors, and so forth), integrated circuits, application specific integrated circuits (ASIC), programmable logic devices (PLD), digital signal processors (DSP), field programmable gate array (FPGA), memory units,…. application program interfaces (API), instruction sets, computing code,…): obtain input data associated with a pair of users including a first subset of the input data associated with a first user of the pair of users and a second subset of the input data associated with a second user of the pair of users (Yariv, fig 5; items 502, 504); pass the input data to (Yariv, fig 1, items 106, 104-1-b, 102-1-a) a first framework that includes a first trained machine learning model to (Yariv, 0049; In various embodiments, the social networking system 100 may comprise the social classifier component 140. The social classifier component 140 may be generally arranged to Yariv, fig 5; item 506) based on one or more features identified by comparison of the first subset of the input data and the second subset of the input data (Yariv, 0025; A data subset may be generated using any type of filtering criteria, such as all members within a geographic location for a base member, for example. In some cases, the members 102-1-a may have formal social connections already defined between certain members. For instance, a member 102-1 may manually designate a member 102-2 as a social connection type of "Friend." In other cases, the members 102-1-a may not have any social connections defined between members. EC: Two features can be ‘location’ and ‘friend’ connection.); receive a first output from the first framework that includes, at least the first probability indicating whether the relationship between the pair of users is the general  family member relationship or the non-family member relationship responsive to at least a value of the first probability of the first output satisfying a first threshold condition (Yariv, 0044; The social analysis component 110 may evaluate the relationship score of 70% for the relationship indicator 108-1, such as by comparing the relationship score of 70% to a defined threshold value in a lookup table (LUT), and output a social identifier 120 with a code or value representing a social connection type of "Friend" when the relationship score is equal to or greater than the defined threshold value in the LUT)…. varying electronic content exposed to the pair of users by computing system responsive to the classification relationship. (Yariv, 0053; The social recommendation component 210 may receive the social 
Yariv does not discloses expressly to classify the relationship between the first user and the second user of the pair of users as either a self-relationship or a non-self family-member relationship to classify the relationship between the first user and the second user of the pair of users as either a self-relationship or a non-self, family-member relationship pass the input data to a second framework that includes a second trained machine learning model, receive a second output from the second framework based on the input data, and based at least in part on the second output classify the relationship between the pair of users as one of the self-relationship or the non-self, family-member relationship.
Liu discloses to classify the relationship between the first user and the second user of the pair of users as either a self-relationship or a non-self family-member relationship to classify the relationship between the first user and the second user of the pair of users as either a self-relationship or a non-self, family-member relationship pass the input data to a second framework that includes a second trained machine learning model, receive a second output from the second framework based on the input data (Liu, figure 4; The workflow of face recognition for identity linkage. A face detector is employed to extract the face from a pair of profile images. Then a pre-trained face classifier outputs a confidence score in [0, 1] indicating how likely the two faces belong Liu, p52-53, 2.1; ‘Based on (I), we model the behavior similarity among online users with multi-dimensional similarity vectors with the following information: a) the relative importance of the user attributes, which measures how likely two user accounts belong to the same person when any one of their attributes is identical. ’ and ‘Multi-objective Model Learning. We put forward a multi-objective optimization (MOO) framework [19] to solve the overall social identity linkage problem, which jointly optimizes the supervised learning on labeled user linkage pairs and the cross-platform structure consistency maximization. To deal with missing information, we employ the users’ core social network again to fill the missed values with the aggregation of the behavior similarity of the users’ most contacted friends. We also provide theoretical proof that our model is a generalization of the traditional semi-supervised learning, and can be efficiently solved by convex optimization.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Yariv and Liu before him before the effective filing date of the claimed invention, to modify Yariv to incorporate having a second framework; the second framework having the ability to determine a self-relationship; noting the classification of self-relationship or non-self relationship and associated probability; training using labeled data, the frameworks in a binary fashion; using the concepts of edges to indicate relationships of 

Claim 17
Yariv does not discloses expressly wherein the first subset of input data is associated with a first user account and the second subset of input data is  second user account.
Liu discloses wherein the first subset of input data is associated with a first user account and the second subset of input data is  second user account. (Liu, fig 4; the examples of ‘user i’ and ‘user i’ ) It would have been obvious to one having ordinary skill in the art, having the teachings of Yariv and Liu before him before the effective filing date of the claimed invention, to modify Yariv to incorporate having a second framework; the second framework having the ability to determine a self-relationship; noting the classification of self-relationship or non-self relationship and associated probability; training using labeled data, the frameworks in a binary fashion; using the concepts of edges to indicate relationships of Liu. Given the advantage of having two separate steps performing separate functions for ease of design; viewing self-relationships as being redundant for simplification purposes; labeled data increases training efficiency; and visual tools for ease of understanding from a user’s perspective; 

Claim 18
Yariv does not discloses expressly wherein the input data is associated with an edge of a knowledge graph connecting at least two user nodes associated with the relationship.
Liu discloses wherein the input data is associated with an edge of a knowledge graph connecting at least two user nodes associated with the relationship. (Liu, p57; A main strongly connected cluster formed by correctly linked users (the dashed red arrows in Figure 7) would generate agreement links (edges with positive weights) among one another.) It would have been obvious to one having ordinary skill in the art, having the teachings of Yariv and Liu before him before the effective filing date of the claimed invention, to modify Yariv to incorporate having a second framework; the second framework having the ability to determine a self-relationship; noting the classification of self-relationship or non-self relationship and associated probability; training using labeled data, the frameworks in a binary fashion; using the concepts of edges to indicate relationships of Liu. Given the advantage of having two separate steps performing separate functions for ease of design; viewing self-relationships as being redundant for simplification purposes; labeled data increases training efficiency; and visual tools for ease of understanding from a user’s perspective; one having ordinary skill in the art would have been motivated to make this obvious modification.


Yariv does not discloses expressly wherein the first framework comprises a binary classifier trained to classify input data as associated with the general family-member relationship or the non-family-member relationship.
Liu discloses wherein the first framework comprises a binary classifier trained to classify input data as associated with the general family-member relationship or the non-family-member relationship. (Liu, fig 4; First framework with binary outcome maps to ‘face detector” and the components of the image which are non-face within the image.) It would have been obvious to one having ordinary skill in the art, having the teachings of Yariv and Liu before him before the effective filing date of the claimed invention, to modify Yariv to incorporate having a second framework; the second framework having the ability to determine a self-relationship; noting the classification of self-relationship or non-self relationship and associated probability; training using labeled data, the frameworks in a binary fashion; using the concepts of edges to indicate relationships of Liu. Given the advantage of having two separate steps performing separate functions for ease of design; viewing self-relationships as being redundant for simplification purposes; labeled data increases training efficiency; and visual tools for ease of understanding from a user’s perspective; one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 20

Liu discloses wherein the second framework comprises a binary classifier trained to classify input data as associated with the self-relationship or the non-self, family-member relationship. (Liu, p56; Decision Model on Pairwise Similarity and ‘The optimization of objective function FD is the standard structured risk minimization of binary classification model.) It would have been obvious to one having ordinary skill in the art, having the teachings of Yariv and Liu before him before the effective filing date of the claimed invention, to modify Yariv to incorporate having a second framework; the second framework having the ability to determine a self-relationship; noting the classification of self-relationship or non-self relationship and associated probability; training using labeled data, the frameworks in a binary fashion; using the concepts of edges to indicate relationships of Liu. Given the advantage of having two separate steps performing separate functions for ease of design; viewing self-relationships as being redundant for simplification purposes; labeled data increases training efficiency; and visual tools for ease of understanding from a user’s perspective; one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 21
Yariv discloses a device comprising: a memory including instructions executable by a processor to (Yariv, 0096; Various embodiments may be implemented using hardware elements, software elements, or a combination of both. Examples of hardware processors, microprocessors, circuits, circuit elements (e.g., transistors, resistors, capacitors, inductors, and so forth), integrated circuits, application specific integrated circuits (ASIC), programmable logic devices (PLD), digital signal processors (DSP), field programmable gate array (FPGA), memory units,…. application program interfaces (API), instruction sets, computing code,…): obtain relationship data associated with a pair of users, including a first subset of the relationship data associated with a first user of the pair of users and a second subset of the relationship data associated with a second user of the pair of users (Yariv, fig 5; items 502, 504); pass the relationship data (Yariv, fig 1, items 106, 104-1-b, 102-1-a) to a first framework that includes a first trained machine-learning model to (Yariv, 0049; In various embodiments, the social networking system 100 may comprise the social classifier component 140. The social classifier component 140 may be generally arranged to classify various social connections between the members 102-1-a based on one or more social identifiers 120.) classify a relationship between the first user and the second user of the pair of users as either a general family-member relationship or a non-family member relationship (Yariv, fig 5; item 506) based on one or more features identified by comparison of the first subset of the relationship data and the second subset of the relationship data (Yariv, 0025; A data subset may be generated using any type of filtering criteria, such as all members within a geographic location for a base member, for example. In some cases, the members 102-1-a may have formal social connections already defined between certain members. For instance, a member 102-1 may manually designate a member 102-2 as a social connection type of "Friend." In other cases, the members 102-1-a may not have any social connections defined Yariv, 0044; The social analysis component 110 may evaluate the relationship score of 70% for the relationship indicator 108-1, such as by comparing the relationship score of 70% to a defined threshold value in a lookup table (LUT), and output a social identifier 120 with a code or value representing a social connection type of "Friend" when the relationship score is equal to or greater than the defined threshold value in the LUT), …. vary electronic content exposed to at least one user of the pair of users by a computing system responsive to the classified relationship. (Yariv, 0053; The social recommendation component 210 may receive the social identifier 120 with the value "001," and present a recommendation to create a social connection based on the potential social connection and the social identifier 120. The recommendation may be presented via a user interface view with information sufficient for the member 102-1 to make a decision regarding whether to add the member 102-2 as a social connection type "Friend.")
Yariv does not discloses expressly pass the relationship data to a second framework that includes a second trained machine-learning model to classify the relationship between the first user and the second user of the pair of users as either a self-relationship or a non-self, family-member relationship to classify the relationship between the first user and the second user of the pair of users as either a self-relationship or a non-self, family-member relationship; receive a second output from the 
Liu discloses pass the relationship data to a second framework that includes a second trained machine-learning model to classify the relationship between the first user and the second user of the pair of users as either a self-relationship or a non-self, family-member relationship to classify the relationship between the first user and the second user of the pair of users as either a self-relationship or a non-self, family-member relationship; receive a second output from the second framework based on the relationship data (Liu, figure 4; The workflow of face recognition for identity linkage. A face detector is employed to extract the face from a pair of profile images. Then a pre-trained face classifier outputs a confidence score in [0, 1] indicating how likely the two faces belong to one person. EC: Different frameworks is disclosed as the first being a filter and a second having the function of an analyzer. With Liu, a face detector would also map to the results from first layer (framework) and the classifier output would map to the output of the second layer (framework).); based at least in part on the second output, classify the relationship between the pair of users as the self-relationship or the non-self, family-member relationship. (Liu, p52-53, 2.1; ‘Based on (I), we model the behavior similarity among online users with multi-dimensional similarity vectors with the following information: a) the relative importance of the user attributes, which measures how likely two user accounts belong to the same person when any one of their attributes is identical. ’ and ‘Multi-objective Model Learning. We put forward a multi-objective optimization (MOO) framework [19] to solve the overall social identity linkage 

Claim 22
Yariv does not discloses expressly wherein the first subset of relationship data is associated with a first user account and the second subset of relationship data is associated with a second user account.
Liu, fig 4; the examples of ‘user i’ and ‘user i’ ) It would have been obvious to one having ordinary skill in the art, having the teachings of Yariv and Liu before him before the effective filing date of the claimed invention, to modify Yariv to incorporate having a second framework; the second framework having the ability to determine a self-relationship; noting the classification of self-relationship or non-self relationship and associated probability; training using labeled data, the frameworks in a binary fashion; using the concepts of edges to indicate relationships of Liu. Given the advantage of having two separate steps performing separate functions for ease of design; viewing self-relationships as being redundant for simplification purposes; labeled data increases training efficiency; and visual tools for ease of understanding from a user’s perspective; one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 23
Yariv does not discloses expressly wherein the relationship data is associated with an edge of a knowledge graph connecting user nodes associated with the relationship.
Liu discloses wherein the relationship data is associated with an edge of a knowledge graph connecting user nodes associated with the relationship. (Liu, p57; A main strongly connected cluster formed by correctly linked users (the dashed red arrows in Figure 7) would generate agreement links (edges with positive weights) 

Claim 24
Yariv does not discloses expressly wherein the first framework comprises a binary classifier trained to classify the relationship data as associated with the general family-member relationship or the non-family-member relationship.
Liu discloses wherein the first framework comprises a binary classifier trained to classify the relationship data as associated with the general family-member relationship or the non-family-member relationship. (Liu, fig 4; First framework with binary outcome maps to ‘face detector” and the components of the image which are non-face within the image.) It would have been obvious to one having ordinary skill in the art, having the teachings of Yariv and Liu before him before the effective filing date of the claimed invention, to modify Yariv to incorporate having a second framework; the second 

Claim 25
Yariv does not discloses expressly wherein the second framework comprises a binary classifier trained to classify the relationship data as associated with the self-relationship or the non-self, family-member relationship.
Liu discloses wherein the second framework comprises a binary classifier trained to classify the relationship data as associated with the self-relationship or the non-self, family-member relationship. (Liu, p56; Decision Model on Pairwise Similarity and ‘The optimization of objective function FD is the standard structured risk minimization of binary classification model.) It would have been obvious to one having ordinary skill in the art, having the teachings of Yariv and Liu before him before the effective filing date of the claimed invention, to modify Yariv to incorporate having a second framework; the second framework having the ability to determine a self-relationship; noting the classification of self-relationship or non-self relationship and associated probability; training using labeled data, the frameworks in a binary fashion; using the concepts of .

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yariv and Liu as applied to claims 1, 4, 7, 10, 16-25 above, and further in view of Powers. (U. S. Patent Publication 20100169106, referred to as Powers)

Claim 6
Yariv and Liu do not disclose expressly wherein at least one of the first trained machine learning model and/or the second trained machine learning model is a boosted classification tree.
Powers discloses wherein at least one of the first trained machine learning model and/or the second trained machine learning model is a boosted classification tree. (Powers, 0046; For each case question, a fixed number, e.g., fifty, random samples of the responses to the question are taken to train one "boosted classification tree".) It would have been obvious to one having ordinary skill in the art, having the teachings of Yariv, Liu and Powers before him before the effective filing date of the claimed invention, to modify Yariv and Liu to incorporate boosted power tree algorithm of Powers. Given the advantage of this algorithm is resilient to overfitting a model, one .

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yariv and Liu as applied to claims 1, 4, 7, 10, 16-25 above, and further in view of Kukla. (U. S. Patent Publication 20170132313, referred to as Kukla)

Claim 8
Yariv and Liu do not disclose expressly further comprising: providing unlabeled training data to one or more judges; receiving a relationship classification from the one or more judges, the relationship classification indicative of a type of relationship associated with the unlabeled training data; and labeling the unlabeled training data based on the relationship classification. 
Kukla discloses further comprising: providing unlabeled training data to one or more judges; receiving a relationship classification from the one or more judges, the relationship classification indicative of a type of relationship associated with the unlabeled training data; and labeling the unlabeled training data based on the relationship classification. (Kukla, 0033, 0053; Providing unlabeled training data to one or more judges; receiving a relationship classification from the one or more judges of applicant maps to ‘In addition, because the system continually receives more labelled training data from the users and internal administrators,…’ of Kukla. Relationship classification indicative of a type of relationship associated with the unlabeled training data; and labeling the unlabeled training data based on the relationship classification of 

Claim 9
Yariv does not discloses expressly training at least one of the first trained machine learning model of the first framework and/or the second trained machine learning model of the second framework using the labeled training data.
Liu discloses training at least one of the first trained machine learning model of the first framework and/or the second trained machine learning model of the second framework using the labeled training data. (Liu, pp52-53; ‘Multi-objective Model Learning. We put forward a multiobjective optimization (MOO) framework [19] to solve the overall social identity linkage problem, which jointly optimizes the supervised learning on labeled user linkage pairs and the cross-platform structure consistency maximization.)  It would have been obvious to one having ordinary skill in the art, having the teachings of Yariv and Liu before him before the effective filing date of the claimed invention, to modify Yariv to incorporate having a second framework; the second framework having the ability to determine a self-relationship; noting the classification of .


Response to Arguments
3.	Applicant’s arguments filed on July 16, 2010 for claims 1, 4, 6-10, 16-25 have been fully considered but are not persuasive.

4.	Applicant’s argument:
Rejections under 35 U.S.C. § 103

Claims 1, 4, 7, 10, and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0235129 (Tchakerian et al., hereinafter Tchakerian) in view of U.S. Patent No. 8,818,910 (Liu et al., hereinafter Liu), further in view of U.S. Patent Application Publication No. 2016/0358214 (Shalunov et al., hereinafter Shalunov), and further in view of U.S. Patent Application Publication No. 2015/0066479 (Pasupalak et al., hereinafter Pasupalak). Applicant respectfully traverses this rejection. However, Applicant hereby amends claim | to recite, in part:

...passing the relationship data to a first framework that includes a first trained machine-learning model to classify a relationship between the first user and the second user of the pair of users as either a general family-member relationship or a non-family-member relationship based on one or more features identified by comparison of the first subset of the relationship data and the second subset of the relationship data...

...responsive to at least a value of the first probability satisfying a first threshold condition, passing the relationship data to a second framework that includes a 

The Office action cites Tchakerian, Liu, Shalunov, and Pasupalak as teaching the elements of claim 1. However, as discussed during the Examiner interview, none of the cited references teach or suggest applying two separate classification processes to data corresponding to a relationship between two different users to evaluate the relationship between the users in two different ways. Rather, Tchakerian discloses a system that evaluates data relating to pairs of users who are in a relationship to output a probability that the pair will marry before a certain deadline. In other words, Tchakerian makes a single prediction as to the future relationship status of two users, as opposed to Applicant’s approach, which uses a two-layered framework to classify the current relationship between two users in two different ways.


Examiner’s answer:
With the first amendment, the examiner cites a new references and the argument is moot.


5.	Claims 1, 4, 6-10, 16-25 are rejected.
	
Conclusion
6.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.
	-Search terms: social network, relationship, same, name
	-U. S. Patent Publication 20130297543: Treisner
	-U. S. Patent Publication 20120226590: Love 

Correspondence Information

	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)








/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121